Citation Nr: 0810899	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-31 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from February 1975 to 
January 1979.  She also served with the Air National Guard 
from February 1979 to May 1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Anchorage, Alaska, Department of Veterans' Affairs (VA), 
Regional Office (RO). 

The veteran testified at a Video Conference hearing in 
December 2005.  

In a September 2006 decision, the Board denied entitlement to 
service connection for diabetes mellitus, arthritis of the 
hands, hypothyroidism, and bilateral bunionectomies; remanded 
the claims of service connection for degenerative joint 
disease of the knees, which the RO subsequently granted; and 
remanded the acquired psychiatric disorder and lumbar spine 
claims to the RO for further development and consideration. 

In a November 2007 letter, the Board informed the veteran 
that the Veterans Law Judge who presided at the December 2005 
hearing, who would ordinarily have participated in making the 
final determination of the claim, was no longer employed by 
the Board and that the veteran had the right to another 
hearing.  If she did not respond within thirty days from the 
date of the letter, the Board would assume that she did not 
want an additional hearing and proceed accordingly.  See 38 
C.F.R. § 20.707.  Because the veteran did not respond within 
30 days, she waived the right to an additional hearing.  The 
case has accordingly been reassigned.


FINDINGS OF FACT

1.  The veteran's acquired psychiatric disorder clearly and 
unmistakably existed prior to service and was not aggravated 
during service.

2.  The preponderance of the evidence does not causally or 
etiologically link the veteran's current low back disability 
to service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder preexisted active 
service, and was not aggravated during military service.  38 
U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

VA provided the appellant with notice in September 2006 and 
January 2007, subsequent to the initial adjudication.  While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an August 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  Mayfield, 444 
F.3d at 1328.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claims.  

VA has obtained service medical records and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.  

The veteran was afforded a psychiatric examination which 
provided an opinion regarding the onset of the veteran's 
acquired psychiatric disorders and whether they were 
aggravated in service.  

Regarding the lumbar spine claim, the veteran has claimed 
that she was seen in August 1991 by a private physician, for 
a back injury she claimed to have suffered when she was 
serving on active duty for training while lifting an airplane 
wheel.  Of record is a private chiropractor note, dated in 
August 1991, indicating that the veteran complained of upper 
thoracic pain due to an injury incurred while lifting an 
airplane wheel.  The Board remanded the claim in September 
2006, in part, to obtain the information necessary to obtain 
these records, as the evidence of record was silent for any 
mention of a lumbar spine disability incurred while lifting 
the airplane wheel.  However, the veteran did not respond to 
request for further information and the Board will proceed 
with the claim based on the evidence of record.  As there is 
no evidence establishing that an event, injury, or disease 
occurred in service or and sufficient competent medical 
evidence on file for the VA to make a decision on the claim, 
a examination is not warranted in connection with this claim.  
See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A.  Acquired Psychiatric Disorder

The veteran's service medical records show that on her 
January 1975 entrance examination she had a history of a 
depressive reaction for which she had been treated between 
November 1972 and September 1973.  The objective examination, 
however, was normal.  She and her husband were seen for 
martial counseling and she was seen twice in 1978 for 
psychotherapy (no details were provided).  The report of a 
January 1979 separation examination included a normal 
psychiatric evaluation.  In the 1990's, the veteran sought 
treatment for depression.  In a December 1998 private 
psychiatric evaluation, she stated that she had been treated 
for depression at the age of 12, and first began seeing a 
psychiatrist in 1971.  

Pursuant to the Board remand, a VA mental disorders 
examination was conducted in April 2007.  The examiner 
reviewed the veteran's claims file.  The examiner noted that 
the veteran has stated that she felt depressed since she was 
12, and was referred for psychiatric treatment at age 16.  It 
was noted that her depression worsened dramatically after she 
was separated from the National Guard in 1993; she was 
admitted to a psychiatric ward five months after separation 
from service.  The veteran attributed her depression to the 
loss of her National Guard career.  The diagnoses were major 
depressive disorder, recurrent; mood disorder due to 
diabetes; alcohol abuse in full, sustained remission; and 
borderline personality disorder.  The examiner stated that 
the veteran suffered from depression, alcoholism, and 
borderline personality disorder prior to her enlistment in 
February 1975.  The examiner further commented that he did 
not feel that the veteran's period of service in the Air 
Force or Air National Guard aggravated her depression or 
personality disorder beyond its natural progression.  The 
examiner also noted that the veteran developed diabetes 
mellitus while she was on active duty in the National Guard.  
He noted that the mood disorder due to her diabetes mellitus 
is superimposed over her preexisting recurrent major 
depressive disorder and borderline personality disorder.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111.  Mere history 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  

Psychiatric examination on entrance into service was normal.  
The veteran is entitled to the presumption of soundness 
regarding her psychiatric fitness.  

In order to rebut the presumption of soundness, the 
government must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service.  Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In this case, the medical evidence of record clearly and 
unmistakably shows that recurrent major depressive disorder 
and borderline personality disorder were present prior to 
service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994).  The base line to measure any worsening of a 
disability is the veteran's disability as shown in all of his 
medical records, not on the happenstance of whether he was 
symptom-free when he enlisted.  See Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).

The April 2007 VA examination was undertaken to specifically 
address the question of in-service aggravation and the 
examiner opined that the veteran's major depressive disorder 
and borderline personality disorder did not increase beyond 
the natural progression of the disease during service.  There 
is no competent medical evidence to the contrary.  As there 
was no increase in disability during service, a lack of 
aggravation is shown.  Wagner, 370 F.3d at 1089.  

The veteran and her representative contend that that 
psychiatric examiner, and her private psychiatrist, B.B.J., 
M.D., noted that her mood disorder was caused by her diabetes 
mellitus, a condition which began while she was a member of 
the National Guard.  They maintain that she is entitled to 
service connection for a mood disorder.  A claim of service 
connection for diabetes mellitus was previously denied by the 
Board.  Therefore, service connection for a mood disorder 
cannot be granted on a secondary basis.  The veteran did not 
receive treatment for a mood disorder during any period of 
active duty or ACDUTRA.  If a claim relates to period of 
ACDUTRA, a disease or injury resulting in disability must 
have manifested itself during that period.  See Paulson v. 
Brown, 7 Vet. App. 466, 469-70 (1995).  Based upon a review 
of the applicable medical records and the veteran's own 
testimony, a mood disability did not manifest during any 
period of ACDUTRA.  As such, there has been no showing of in-
service incurrence or aggravation of disease or injury, and 
this claim also must fail on a direct basis.

B.  Lumbar Spine Disability

The veteran's service medical records from her period of 
active duty from February 1975 to January 1979 contain no 
complaints of or treatment for a lumbar spine disability.  
January 1975 entrance examination and the January 1979 
separation examinations are both negative for this disorder.

The veteran's Air National Guard records contain the reports 
of periodic examinations conducted in November 1982 and 
September 1986, which were silent for any complaints, defects 
or diagnoses referable to the low back.  In a January 1991 
Report of Medical History, the veteran answered "no" to 
whether she ever had or currently had recurrent back pain.  

The report of an examination conducted as part of a Medical 
Evaluation Board, dated in September "1991," also included 
a normal clinical evaluation of the spine; no pertinent 
defects or diagnoses were noted.  The Board notes that a 
Report of Medical History and narrative summary prepared as 
part of the Medical Evaluation Board are dated in August 1992 
and are also silent for any complaints or findings referable 
to the low back.  

A private chiropractic treatment note dated in August 1991, 
reported that the veteran complained of severe upper thoracic 
spine pain from lifting the landing gear of an airplane in 
July 1991.  Diagnostic testing and examination were noted to 
indicate a brachial plexus nerve involvement (low neck nerve 
disc problem).  Another chiropractic treatment note dated in 
January 1992, indicated that the veteran fell off an aircraft 
maintenance stand at work and complained of severe low back 
and groin pain.  On the musculoskeletal portion of a July 
1995 private examination, there were no significant 
complaints.  In March 2002, she was involved in a motor 
vehicle accident, and was subsequently diagnosed with L4-L5 
disc protrusion.  

The veteran testified that her lumbar spine disability began 
when she lifted a wheel of a C-130 airplane while on duty 
with the National Guard, and was sent to a private 
chiropractor.   

There is no objective indication that a lumbar spine 
disability was present during her active duty or any 
subsequent period of ACDUTRA or INACDUTRA.  The veteran told 
the private chiropractor in August 1991 that she injured her 
upper thoracic spine lifting the C-130 airplane wheel.  She 
made no mention of any lumbar spine condition.  The Board 
notes that the Medical Evaluation Board and associated 
reports and Medical History, prepared in August 1992, after 
the August 1991 private treatment, did not include any 
complaints or findings referable to a back disability.  

There is no indication that her subsequently diagnosed 
conditions of the lumbar spine were the result of an injury 
incurred while serving during a period of ACDUTRA or 
INACDUTRA.  With respect to the veteran's own contentions, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Espiritu, 2 Vet. App. at 494.  
Therefore, there is no evidence to support a grant of service 
connection on either a direct or a presumptive basis and the 
claim must be denied.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for a lumbar spine 
disability is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


